Leave to appeal considered and, it appearing to this Court that the cases of People v Wynn (Docket No. 56977), People v Pearson (Docket No. 57147), and People v Schwartz (Docket No. 57273) are presently pending on appeal before this Court and that the decision in those cases may be decisive of the *952issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in those cases.
Frank J Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Patricia J. Boyle, Principal Attorney, Research, Training and Appeals, and Larry L. Roberts, Assistant Prosecuting Attorney, for the people, appellant. Leonard Townsend for defendant-appellee.